Order dismissing a writ of habeas corpus and remanding appellant to the custody of respondent affirmed, without costs. The commitment, made pursuant to the provisions of sections 658, et seq. of the Code of Criminal Procedure, was valid on its face (People ex rel. Cunningham, V. McNeill, 281 App. Div. 845, affd. 306 N. Y. 645, certiorari denied 347 U. S. 908) and appellant failed to sustain the burden of establishing that he was no longer incapable of understanding the charge against him or of making his defense thereto. (Code Grim. Pro., § 662-b.) Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ., concur.